DETAILED ACTION
	This is a final Office Action on the merits for application 16/992,366. Receipt of the amendments and arguments filed on 09/07/2021 is acknowledged.
Claims 1-12, 14, and 16-22 are pending.
Claims 13 and 15 are cancelled.
Claims 1-12, 14, and 16-22 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (U.S. Patent 3,869,760).
Regarding claim 1, Meyer discloses a clip to secure a support member relative to a first stud or a second stud, the clip comprising:
a support body (#22) that includes a support body opening (the opening between legs #20 and at #18) sized to receive the support member (the opening between the legs #20 is configured to receive a support member), first and second extensions (#24) that extend away from the support body opening (see figure 5), and first and second fingers (#26) that extend symmetrically from first and second opposing sides of the support-body opening (see figure 5), respectively, at least partly across the support body opening (see figure 5), each of the first and second fingers including a 
the first and second extensions being configured to be urged towards each other by an applied force to flex the support body and thereby move the first and second fingers from an engaged orientation to a released orientation (manipulating the extensions towards one another would thus move the fingers towards their respective sides #20 and thus increase the distance between such fingers to as to release that which is received between the fingers), the first and second extensions being configured to resiliently move away from each other when the applied force is released to return the first and second fingers toward the engaged orientation (the material of the clip allows for the extensions and fingers to return to an initial state when a force is released from such a clip);
the first and second fingers, in the engaged orientation, defining a first clearance therebetween to secure the support member within the support-body opening (see the figures, where the fingers are in the engaged orientation); and
the first and second fingers, in the released orientation, defining a second clearance therebetween, larger than the first clearance, to release the support member to be withdrawn from the support-body opening (the fingers can be pushed away from one another and thus form a second clearance larger than the first).
Regarding claim 5, Meyer discloses the first and second extensions are configured to be manually squeezed together to move the first and second fingers to the 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meyer.
Regarding claim 6, Meyer discloses a third clearance between third and fourth opposing sides (#30; see figure 5) of the support-body opening is larger than the first clearance between the first and second fingers (The horizontal clearance of the support opening between sides #30 is larger than the first, horizontal clearance between the fingers since the clip body #22 is considered to be square shaped). However, fi the Examiner is considered to over broadly interpret the clip body #22 of Meyer as comprising of a square shape so as to comprise of sides #30 that have a third clearance between them larger than the clearance between the fingers #26, it would have been obvious to a person of ordinary skill in the art to have constructed clip body #22 of Meyer to comprise of a square shape in order to engage support members of a specific shape and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Forming the clip body of Meyer so as to comprise of a square shape, as explained above, would thus meet such limitations as defined. 

Claim Rejections - 35 USC § 103
Claims 2, 4, 8-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Ehmann (EP1837571).
Regarding claim 2, Meyer discloses the claimed invention except for a stud-attachment portion on the clip which includes first and second arms configured to secure the clip to a respective stud opening such that the support body is integrally formed with the stud-attachment portion. It is highly well known in the art, as evidenced by Ehmann, that such clips can comprise of support bodies that include an opening, where such an opening can receive a fastener which is to attach a stud-attachment portion #2.1 to the clip, where such an attachment portion comprises of first #2.1.1 and second #2.2 arms and is configured to attach to a support structure, such as a mounting rail or stud. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the clip of Meyer to comprise of a stud-attachment portion with first and second arms, as taught in Ehmann, in order to allow the clip of Meyer to be attached to support structures and other elements in a pivotal manner. Furthermore, the clip and stud-attachment portion of Meyer in view of Ehmann can be considered integrally formed since such elements are attached to one 
Regarding claim 4, Meyer in view of Ehmann render obvious the first and second extensions are formed as first and second ears extending from the first and second opposing sides of the support-body opening (see figure 1 of Meyer), away from the first and second fingers, respectively (see figure 1 of Meyer).
Regarding claim 8, Meyer discloses a support arrangement to secure a support member between a first stud and a second stud (the support arrangement of figure 1 is configured to be positioned between two studs and thus meets such configured to language as defined), the support arrangement comprising:
first and second support devices that are substantially identical to each other (a plurality of such support devices #14, as depicted in figure 4, are to be provided and used with one another), where such clips are identical with one another), each including:
a support body (#22) that includes:
a support-body opening (the opening between legs #20) that is configured to receive the support member therethrough (see figure 4);
at least one finger (#26) extending into alignment with the support-body opening to resiliently secure the support member within the support-body opening (see figure 4); and
at least one extension (#24) that is resiliently movable to move the at least one finger to release the support member (the extension 
each of the first and second support devices being configured to slidably receive and selectively secure a respective end of the support member via the support-body opening and the at least one finger (a support member is configured to be slid and releasably secured to the support member using the fingers).
However, Meyer does not disclose the support devices comprise of a clip portion configured to engage and attach the device to a first or second stud by being clipped by the clip portion to support the support member from the studs. It is highly well known in the art, as evidenced by Ehmann, that such clips can comprise of support bodies that include an opening, where such an opening can receive a fastener which is to attach a stud-attachment portion #2.1 to the clip, where such an attachment portion comprises of first #2.1.1 and second #2.2 arms and is configured to attach to a support structure, such as a mounting rail or stud. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the clip of Meyer to comprise of a clip portion configured to be attached to first or second studs, as taught in Ehmann, in order to allow the clip of Meyer to be attached to support structures and other elements in a pivotal manner to attach a support member thereto.
Regarding claim 9, Meyer in view of Ehmann render obvious the at least one finger defines a first clearance for the support member when securing the support member within the support-body opening (the distance between the finger #26 of figure 1 of Meyer and the base #22 forms the first clearance); wherein the support-body 
Regarding claim 10, Meyer in view of Ehmann render obvious the at least on finger of each support body includes a first finger and a second finger (the two fingers #26 of Meyer) that are configured to be moved resiliently away from each other, via movement of the at least one extension, to release the support member (the extensions #24 of Meyer can be moved towards one another and thus move the fingers #26 towards the sidewalls #20 and release the support member attached therein).
Regarding claim 11, Meyer in view of Ehmann render obvious the at least one extension includes a first extension and a second extension (the two extensions #26 of Meyer) extending away from the clip portion (when the clip portion of Ehmann is attached to the opening of the clip of Meyer as explained above, such extensions of Meyer would extend outwardly away from the connection between the clip portion and support body and thus away from the clip portion to meet such limitations as defined).
Regarding claim 21, Meyer in view of Ehmann render obvious the first and second extensions are configured to extend from the support body away from the respective one of the first or second studs to which the clip is secured (when the stud attachment portion of Ehmann is attached to the support body of Meyer, as explained .

Claims 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Mandell (U.S. Patent 4,289,417) and Schuplin (U.S. Patent 3,780,209).
Regarding claim 14, Meyer discloses a support device to support a support member relative to a building structure, the support device comprising:
a support body (#22) that includes:
a support-body opening (The opening between legs #20 and at #18) that is sized to receive the support member (see figure 3);
a first finger (the right finger #26 of figure 1) extending into alignment with the support-body opening (the longitudinal axis of the finger #26 that extends horizontally aligns with the horizontal axis of the opening), the first finger having a first cut-out defined by first and second angled sides (#28) to resiliently engage the support member and secure the support member within the support-body opening (see figure 3);
a second finger (the left finger #26 of figure 1) extending into alignment with the support-body opening (the longitudinal axis of the finger #26 that extends horizontally aligns with the horizontal axis of the opening) opposite the first finger (see figure 1), the second finger having a second cut-out defined by fourth and fifth angled sides (#28) that connect and are 
first and second extensions (#24) that are configured to be squeezed toward each other to move the first finger and the second finger, and thereby release the support member to slide within the support-body opening (the extensions #24 are configured to be moved towards one another in order to move the fingers #26 towards their respective leg #20 and thus open the opening at the location of the fingers further).
However, Meyer discloses the fingers comprise of two angled sides that extend from one another at an obtuse angle rather than from a third/sixth side of the cutout. Meyer teaches such a cutout shape is used to allow for attachment to different support members as depicted in figure 3. Furthermore, it is highly well known in the art, as evidenced by Mandell, that such clips for attaching structure members to other elements of a structure can comprise of a cutout having any shape, so long as they slope toward one another in order to accommodate structural shapes of different cross-sectional sides, such as circular, square and hexagonal cross sections. See col. 1, ll. 18-28 and col. 3, ll. 26-35. Schuplin discloses one type of shape for such fingers, where the fingers can comprise of first #17c and second #17d sides which extend outwardly from a third side in order to form a partial hexagonal cutout that is configured to engage a support member to be attached thereto. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the cutout of Meyer to comprise of three sides, with two sides that angle outwardly away from a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, Meyer in view of Mandell and Schuplin render obvious the support body fully encloses a perimeter of the support-body opening (see figure 1 of Meyer, where the body fully encloses the opening at #18).
Regarding claim 17, Meyer in view of Mandell and Schuplin render obvious the first finger extends from a first side of the support-body opening towards a second side of the support-body opening, along third and fourth sides of the support-body opening (see figure 2 of Meyer, where the first finger extends from the right, first side of the opening towards the second, left side along the third and fourth sides that extend into and out of the page); and wherein the first and second extensions are configured to flex the support body along the third and fourth sides of the support-body opening upon being squeezed toward each other, to move the first finger to release the support member to slide within the support-body opening (see figure 2 of Meyer, where the extensions #24 are configured to move along the third and fourth sides towards one another to move the fingers towards their respective legs #20 and further open a clearance of the opening).
Regarding claim 20, Meyer in view of Mandell and Schuplin render obvious the first finger extends from a first side of the support-body opening towards a second side of the support-body opening (the right, first finger #26 of figure 2 of Meyer extends from In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Chauquet et al. (U.S. Patent 6,040,525).
Regarding claim 7, Meyer discloses the claimed invention except for the support body is formed from spring steel. However, it is highly well known in the art, as evidenced by Chauquet et al., that such clips are commonly constructed from spring In re Leshin, 125 USPQ 416 (CCPA 1960). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Chauquet et al. (U.S. Patent 6,040,525).
Regarding claim 18, Meyer discloses the support device is integrally formed as a single piece of material except for the support body is formed from spring steel. However, it is highly well known in the art, as evidenced by Chauquet et al., that such clips are commonly constructed from spring steel for their resiliency and cost to manufacture. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the support body of Meyer out of spring steel, as taught in Chauquet et al., for cost and flexibility purposes and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Mandell, Schuplin, and Ehmann.
Regarding claim 19, Meyer in view of Mandell and Schuplin render obvious the claimed invention except for the support device further comprises an attachment portion and a neck that extends between the attachment portion and support body as defined. However, It is highly well known in the art, as evidenced by Ehmann, that such clips can comprise of support bodies that include an opening, where such an opening can receive a fastener which is to attach a stud-attachment portion #2.1 to the clip, where such an attachment portion comprises of first #2.1.1 and second #2.2 arms and is configured to attach to a support structure, such as a mounting rail or stud. The fastener that extends between the support body and attachment portion can be considered a neck which offsets the support body from the attachment portion and thus from the stud which the attachment portion is attached to. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the clip of Meyer to comprise of an attachment portion and a neck that offsets the support body from the attachment portion, as taught in Ehmann, in order to allow the clip of Meyer to be attached to support structures and other elements in a pivotal manner.

Allowable Subject Matter
Claims 3, 12, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, and 16-22 have been considered but are moot because Applicant’s amendments to the claims required the use of a different primary reference and rejections that were not previously used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635